DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 3, and 7-11 are canceled. 
	Claims 1-2, and 4-6 are examined as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2491144 A to Yankovitch (“Yankovitch”), in view of US 20040200851 A1 to Wooderson (“Wooderson”).

Regarding claim 1, Yankovitch discloses, a lid retaining handle for a cooking device (see pressure cooker in Figs. 1-5), said lid retaining handle comprising:
a band (see retaining ring 26) extending around a lid (see cover 30) of the cooking device (see pressure cooker in Figs. 1-5), wherein the band (26) is capable of movement relative to the lid of the cooking device (see Fig. 3 and disclosed in Col. 2 lines 30-50 wherein the ring 26 is configured to rotate around the cover 30. The applicant is noted that under BRI, the claim could be interpreted as when the band is not attached to the lid, the band is capable of movement relative to the lid, or when the band is attached around the lid, but without fasteners such as adhesive material, hook, or screws, the band is capable of movement relative to the lid);
a grip (see an annotated portion of the handle 28 that is configured for users to grip on and open the lid in annotated Fig. 2) used to open the lid of the cooking device (see Fig. 2);
(see an annotated portion of the handle 28 that is integral with the grip portion of the handle 28 and facing the band/ring 28 in annotated Fig. 2) coupled to the band and integral with the grip (see Fig. 2); and
a lid interface (see support member 62) coupled to the band interface (see Fig. 2) and to the lid of the cooking device (see Fig. 2, wherein the support member 62 is coupled to the top/the knob 36 of the cover 30 via the hook 60), wherein the lid interface (62) is coupled to the lid (30) at the same time that the band interface (the portion of handle 28) coupled to the band (see Fig. 2); and
the lid interface (62) restricts the movement of the band (26) relative to the lid (30) of the cooking device (see Fig. 2).

    PNG
    media_image1.png
    373
    433
    media_image1.png
    Greyscale

However, Yankovitch does not explicitly disclose, the grip and the band interface are separated parts and configured to couple to each other.
Nonetheless, Wooderson teaches, handle assembly 7 comprises a grip portion 25 with a 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the handle 28 of Yankovitch wherein the handle comprises a grip part and the band interface part which are separated from each other for the purpose of coupling to each other and coupling to the band as taught/suggested byWooderson in Fig. 2 and para 0033, since it has been held that making separable of an invention involves only routine skill in the art.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).

Regarding claim 5, Yankovitch discloses, wherein said band interface (see part of handle 28) couples to the band (26) using a fastener (see annotated Fig. 2).

Regarding claim 6, Yankovitch discloses, wherein said band interface (28) couples to the band (see Fig. 2). In regards to the welding process, it has been held that method limitations in a product claim do not serve to patentably distinguish the claimed product from the prior art.  See In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  Thus, even though a product ¬by¬ process claim is limited and defined by a process, determination of patentability is based on the product itself.  Accordingly, if the product in a product¬ by¬ process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  Thorpe, 777 F.2d at 697, 227 USPQ at 966; In re Marosi, 710 F2.d 799, 218 USPQ 289 (Fed. Cir. 1983).).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2491144 A to Yankovitch (“Yankovitch”), in view of US 20040200851 A1 to Wooderson (“Wooderson”), and in further view of US 2974990 A to Mereness (“Mereness”).

Regarding claims 2 and 4, Yankovitch further discloses, wherein said lid interface (62) includes a hook (see support member 62 with a hook shaped in Fig. 2) and the lid interface is coupling to the lid (30) via the knob (36).
	Yankovitch in view of Wooderson explicitly disclose all the limitations as claimed in claim 1 except the lid interface engages a ridge of the lid.
	Nonetheless, Mereness teaches, the lid interface engages a ridge of the lid (see annotated Fig. 2 with the top 15 of the lid 14). 

    PNG
    media_image2.png
    298
    657
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the lid interface of Yakovitch wherein the lid interface of Yankovitch is engaging with a ridge of the lid for the purpose of keeping the lid in the locking position as taught/suggested by Mereness in Fig. 2 and Col. 2 lines 1-9, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Response to Amendment
The amendment of 09/02/2021 is acknowledged. 

Response to Arguments 
Applicant’s arguments with respect to claims filed on 09/02/2021 have been considered but are moot because Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761  

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761